DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 02/25/2022)

With respect to claim 1 the prior art discloses 

An image sensor, comprising: 
a pixel collection circuitry array comprising a plurality of pixel collection circuitries, each pixel collection circuitry being configured to monitor a change in a light intensity in a field of view and enter a triggered state when the change in the light intensity meets a predetermined condition.

Prior art Stevenson et al US 2003/0108221 teaches an imager sensor pixel array provides non-destructive readout of addressable pixel data and an edge detection circuit that generates horizontal and vertical edge detection data. However, the prior art does not teach or fairly suggest a boundary triggered pixel determination array configured to determine a boundary triggered pixel collection circuitry in the pixel collection circuitries in the triggered state; 
and a reading unit configured to respond to the boundary triggered pixel collection circuitry and output address information about the boundary triggered pixel collection circuitry.

Dependent claims 2 - 14 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696